10. United Nations Convention against corruption (vote)
- Before the vote
rapporteur. - (IT) Mr President, ladies and gentlemen, I would like to begin by thanking the shadow rapporteurs on this report, in particular, Mrs Mastenbroek and Mrs Kudrycka, who have contributed to the final draft.
Corruption represents a serious problem for the transparent management of public affairs: it undermines credibility, increases distrust of democratic institutions and jeopardises human rights and the rule of law, allowing organised crime to prosper. Corruption is an age-old problem of which there are many literary accounts: Cicero spoke of it as early as 70 BC. Unfortunately, the cancer of corruption has also gained a foothold in the workings of the European Institutions. It is worrying that the European Union Court of Auditors refuses to approve the Community budget because of serious doubts held over the proper use of funds, and it is equally embarrassing that the Belgian judiciary has opened legal proceedings against Commission employees for alleged payoffs for the acquisition of funds allocated for the Chernobyl nuclear disaster.
In the same way, we see the problem of corruption in the use of the Structural Funds, as the funds are often managed for individual gain, or, as is the case in my region, the classifications are falsified, to the extent that the European Commission has had to impose fines of EUR 75 million. This is why we believe that problems of corruption are both subtle and dangerous. The fight against corruption must be a priority for the European Union, and, in our opinion, this Convention should also be signed by all the Member States of the European Union. In addition, we call on the Commission and the Council to take action so that, as well as this Convention being signed, the United Nations Convention against Transnational Organised Crime is also signed. I believe that this represents a significant contribution towards the fight against organised crime, which is, unfortunately, still on the rise in the European Union.
(Applause)